Citation Nr: 1122008	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to an initial compensable rating a disorder of right ring finger, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

A review of the record show that the Veteran served on active duty from October 1983 through September 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an March 2008 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the claims file the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In reviewing the record, the Board notes that the Veteran's original claims file is missing.  A rebuilt claims file has been made available to the Board.  However, it does not contain any evidence that VA informed the Veteran of VA's duties to assist him in the development of his claim of entitlement to service connection for a right hip disorder.

During his April 2011 video conference, the Veteran testified that his right hip disorder had first been manifested in service in 1999, primarily as a result of prolonged standing and marching associated with drill and ceremonies performed during his assignment to the Old Guard.  
Neither the Veteran's service treatment records nor his personnel records have been associated with the claims folder.  However, during his April 2011 video conference, he testified that he had copies of his medical records.  Those copies have not been requested for association with the claims folder, nor is there any evidence that his service personnel records have been requested.  Such records are relevant to his claim of entitlement to service connection for a right hip disability.  

During his video conference, the Veteran also testified that the initial noncompensable rating for his service-connected right ring finger disorder did not adequately reflect the level of impairment caused by that disorder.  He reported difficulty grasping and noted that the finger was completely numb.  

In May 2007, the Veteran was examined for VA to determine the extent of impairment due to his service-connected disorder of the right ring finger.  It was noted that in November 1998 in service, the Veteran had sustained damage to the flexor tendon of the right ring finger which had been surgically repaired.  As a result, the Veteran developed a boutonniere deformity of the finger.  The Veteran reported no associated symptoms, other than difficulty with flexion of the right ring finger and proximal interphalangeal joint.  

On examination the Veteran's hand strength was normal, and he could fully oppose the thumbs and fingers of each hand.  Moreover, he demonstrated a normal range of motion of each of his fingers, bilaterally.  The examiner concluded that the Veteran's multiple disabilities, including his right ring finger disorder, only minimally affected his ability to perform his usual occupation and daily activities.  

In July 2009, the Veteran was evaluated by A. L. H., D.O.  She noted that the Veteran's right ring finger was deformed and productive of limited motion.  She also noted that the Veteran was unable to straighten the finger and that he continued to be frustrated by the poor range of motion and daily discomfort, as well as his inability to grip things as he had been able to previously.  In addition, Dr. H. questioned whether the Veteran would ever be able to regain full movement of the finger without additional surgery.  

The report from Dr. H. suggests greater manifestations than those reported by VA two years earlier.  Such evidence indicates there may have been a material change in a disability.  Under such circumstances, an additional examination is warranted.  38 C.F.R. § 3.327 (2010).  

In light of the need for further development, the case is REMANDED for the following actions:

1.  Inform the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to service connection for a right hip disorder and entitlement to an increased rating for his service-connected disorder of the right ring finger.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  

2.  Through official channels, such as the National Personnel Records Center, request the Veteran's service personnel records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Request that the Veteran provide copies of his service treatment and personnel records.  

A negative response or a failure to reply to any request must be noted in writing and associated with the claims folder.
4.  When the actions requested in parts 1, 2, and 3 have been completed, and if there is evidence of a right hip disorder in service, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any right hip disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right hip disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not, related to a right hip problem in service.

The Veteran is advised that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).  

In the event that the Veteran does not report for the scheduled examination, the notice informing him of the date, time, and place of that examination must be associated with the claims folder.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  When the actions requested in parts 1, 2, and 3 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the extent of impairment attributable to his service-connected disorder of the right ring finger.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner(s) must identify the manifestations associated with the disorder of the right ring finger and the manner in which they affect his employment and ability to perform the activities of daily living.  The examiner must also render an opinion as to the degree of impairment attributable to the Veteran's right ring finger, e.g., mild, moderate, or severe.  

The Veteran is advised that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).  

In the event that the Veteran does not report for the scheduled examination, the notice informing him of the date, time, and place of that examination must be associated with the claims folder.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the foregoing actions have been completed, undertake any other indicated development. Then readjudicate the issues of entitlement to service connection for a right hip disorder and entitlement to an initial compensable evaluation of a disorder of the right ring finger, status post surgery.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


